Citation Nr: 0313181	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  98-15 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for panic disorder with 
agoraphobia, currently rated as 50 percent disabled.  

(The issues of whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
lumbar spine disorder; entitlement to service connection for 
spondylosis of the 5th lumbar vertebra; entitlement to 
service connection for peripheral neuropathy as due to Agent 
Orange exposure; entitlement to service connection for a 
lumbar spine disorder other than spondylosis of the 5th 
lumbar vertebra; entitlement to service connection for a 
cervical spine disorder; and entitlement to service 
connection for a skin disorder to include dermafibromas of 
the right leg as due to Agent Orange exposure, will be the 
subject of a separate Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to October 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased rating of 20 
percent for traumatic arthritis of the left knee and of 10 
percent for panic disorder with agoraphobia; denied service 
connection for a right knee disability and hypertension; and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for a 
fractured right ankle and periodontal disease with gingival 
inflammation.  The veteran appealed to the Board the issues 
of entitlement to service connection for arthritis of the 
right knee and hypertension; whether new and material 
evidence had been received to reopen the claims of 
entitlement to service connection for residuals of a right 
ankle fracture and periodontal disease; and entitlement to an 
increased rating for panic disorder with agoraphobia.  In 
June 1999, the veteran testified before the undersigned at 
the RO.  

In a November 1999 decision, the Board denied the claims of 
service connection for arthritis of the right knee and 
hypertension.  In addition, the Board determined that new and 
material evidence had not been submitted to reopen the claims 
of service connection for right ankle fracture and 
periodontal disease.  The matter of an increased rating for 
panic disorder with agoraphobia was remanded to the RO.  In 
an August 2000 decision, the RO increased the disability 
rating to 30 percent effective June 30, 1997, and to 50 
percent effective January 6, 1999.  The Board notes that the 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating remains in appellate status.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.  The Board notes that a current VA examination 
would be helpful in this case.  The RO should obtain the 
records and afford the examination in accordance with VCAA.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's panic disorder.  All indicated 
tests should be completed.  The claims 
file should be made available to the 
examiner prior to the examination.  The 
RO should ensure that the examination is 
adequate for rating purposes, with all 
elements of the rating criteria being 
addressed in the examination report.  

4.  Upon completion of the requested 
actions, the RO should readjudicate the 
increased rating issue.  Thereafter, if 
the claim remains denied, the case should 
be returned after compliance with 
requisite appellate procedures to include 
an issuance of a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


